United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                              UNITED STATES COURT OF APPEALS
                                                                                      July 6, 2007
                                       FIFTH CIRCUIT
                                                                                Charles R. Fulbruge III
                                             _________________                          Clerk
                                                 No. 06-31005

                                             (Summary Calendar)
                                             _________________


In The Matter Of: PETER FRANK VIZZINI, JR; LORETTA CAUVIN VIZZINI


                                   Debtors

-----------------------------------------------------

LORI BARCELONA,


                                   Appellant,

versus


PETER FRANK VIZZINI, JR; LORETTA CAUVIN VIZZINI,


                                   Appellees.



                               Appeal from the United States District Court
                                  For the Eastern District of Louisiana
                                        USDC No. 2:05-CV-2612



Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.
PER CURIAM:*

       After reviewing the record in this case and considering the briefs of the parties, we affirm the

District Court’s judgment essentially for the same reasons stated in its Order dated August 30, 2006.

The Bankruptcy Court correctly concluded, and the District Court correctly affirmed, that Appellant

failed to demonstrate that the debt at issue was exempt from discharge in bankruptcy under 11 U.S.C.

§§ 523(a)(2)(A), (a)(3), (a)(4), or (a)(6).

AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                 -2-